Case 1:20-cv-00834-LAK Document 18 Filed 10/15/20 Page 1 of 2

United Ctate of Ammice

 

 

 

 

 

 

 

 

 

 

_ Abovhaling Mahar vo
Case vo.[22o- ¢¥= 00334. (LAK)
ne SACK NBO CE AK)
United states Distich cou

wie en ee

 

fac the. S.D. NEN YORK ne

 

creeps en ee eee no cnn cen fy open oe

- a “Dear. CL E & le Ob CouRT™ Bo nh O OF-020,

[ Tarn. Requesting copy of. updated. Ry hen 23. -
Of. tt udge Lews A. K4pelan or) “OF. _peadlin3 ce

 

i _ Motions in they court . dun fh ference te the

ahove. merhoned Case --- £ have vod re coved

ony cout mot Anfacmiay me_af.. the cout sulng

oO”) ey. tl = Be E. Pie. S€ Preity panty vd

a pee — bee we ee ee ee a

. Mahmud Mbovha lina. _

 

t
i
— —- 4-4
i
i
4
t

 

RE Ne DB0bY O54
i de Se Peadenthiard ~ 70GX. ee nnenneetehee

| fo O% F500 — . A a
i F Larencl, CO-. Br: 22h enV 3h i =

 

 

 

 
 

YSN / YsAaHO4

 

i

 

Case 1:20-cv-O08g4-LAK Document 18 Filed 10/15/20 Page 2 of 2.

eae} 4 sw Q¢0Z 1D0 8

FEU Co loge ltd ot teay oto gy tte tap legalf - SESE APE

1000 \. ha 7 yook man
+jO39I+-S iva, 00S

   

HID Carn
JO PIRA weysnos au m4
FMD fF rIrESIG OfOtS Pat. 0
_IS ANAND

70g OD 4aANaa

sg

h
f _ yew ye ads

ss 2
Ss

Ba =m

=f 4 mM

a AO

on Om

tho

= ma a

= St
ca Alo 1 ct eet

922 BR PD “IveT SF

90SK& xX0G :¢ é,
Kew fr npr veg
HF? -49088 "ON By
Wuyjoy NOG Powyoug
